GLD-040                                                       NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 10-3118
                                     ___________

                                JOSEPH S. PHILLIPS,
                                                              Appellant

                                           v.

          RICHARD JAMES; PAUL LUTTY; GENE STRASSBURGER, et al.
                   ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                              (D.C. Civil No. 09-cv-01474)
                     District Judge: Honorable Joy Flowers Conti
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 November 18, 2010
            Before: AMBRO, CHAGARES and NYGAARD, Circuit Judges

                          (Opinion filed: December 13, 2010 )
                                       _________

                                      OPINION
                                      _________

PER CURIAM

      Joseph S. Phillips appeals pro se from the order of the District Court dismissing

his complaint. We will affirm. See 3d Cir. LAR 27.4 (2010).

                                           I.

      Phillips filed a complaint against Richard James and two Pennsylvania state
judges, the Honorable Gene Strassburger and the Honorable Paul Lutty. Phillips, who

alleges that he suffers from a mental disability, entered into a contract with James to buy

a house from him. He alleges that James violated the Americans With Disabilities Act,

42 U.S.C. § 12101 et seq. (“ADA”) because, with knowledge of his disability, James (1)

entered into the contract with the intent to defraud him, and (2) provoked an argument

that resulted in James filing a state-court action against him for slander.

       Phillips‟s claims against Judges Strassburger and Lutty arise from that state-court

action. Phillips alleges that an arbitration panel initially found in his favor but that James

appealed to the Court of Common Pleas and obtained a judgment against him. He alleges

that Judge Strassburger deprived him of due process during that proceeding by denying

him a continuance without determining his mental competence. He further alleges that

Judge Lutty committed “obstruction of justice” by overruling the arbitrators‟ decision

without legal explanation, holding a non-jury trial despite Phillips‟s jury demand, and

“withholding” the award from the docket to prevent an appeal. For relief, Phillips

requested monetary damages and a “remand” to state court for a psychological evaluation

and a “retrial by jury.”

       All defendants filed motions to dismiss under Rule 12(b)(6). By order entered

July 8, 2010, the District Court granted their motions and dismissed Phillips‟s complaint

on the ground that it lacked subject matter jurisdiction under the Rooker-Feldman

doctrine. The District Court also denied a motion for leave to amend that Phillips had


                                              2
filed as moot. Phillips appeals.1

                                               II.

       We agree that Phillips‟s claim against Judges Lutty and Strassburger are barred by

the Rooker-Feldman doctrine. That doctrine deprives federal courts of subject matter

jurisdiction over claims when: “(1) the federal plaintiff lost in state court; (2) the plaintiff

„complains of injuries caused by the state court judgments‟; (3) those judgments were

rendered before the federal suit was filed; and (4) the plaintiff is inviting the district court

to review and reject the state judgments.” Great W. Mining & Mineral Co., 615 F.3d at

166 (quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)).

Although this doctrine is “narrow,” id. at 169, Phillips‟s claims against the judicial

defendants fit squarely within it. As to those defendants, Phillips claims no injury apart

from the rulings he believes were erroneous and expressly requests a “remand” to state

court for a psychological evaluation and “retrial by jury.” Thus, we agree that the

Rooker-Feldman doctrine barred the District Court‟s consideration of these claims.2



   1
     We have jurisdiction under 28 U.S.C. § 1291. We review de novo dismissals of a
   complaint under Rule 12(b)(6) and questions of subject matter jurisdiction. See Great
   W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 163 (3d Cir. 2010).
   In doing so, we may affirm on alternate grounds. See In re Paoili R.R. Yard PCB
   Litig., 221 F.3d 449, 461 (3d Cir. 2000). We review the District Court‟s denial of
   leave to amend for abuse of discretion. See Great W. Mining & Mineral Co., 615
   F.3d at 163.
   2
    Phillips filed a “Motion to Strike and Amend Defendants,” in which he asked the
   District Court to remove the judicial defendants and substitute the Commonwealth of
   Pennsylvania as a defendant in their place. The District Court docket reflects no
   ruling on that motion, but we perceive no reversible error in that regard because the
                                               3
       We do not reach the same conclusion with respect to Phillips‟s claims against

James because those claims allege injuries apart from the state-court judgment.

Nevertheless, we will affirm on the alternate ground that Phillips failed to state a federal

claim that is sufficiently substantial to invoke the District Court‟s subject matter

jurisdiction. See Beazer East, Inc. v. Mead Corp., 525 F.3d 255, 261-62 (3d Cir. 2008).

Phillips alleges that James violated the ADA because he entered into a contract with the

intent to defraud him and provoked an argument that apparently led to the action for

slander. The ADA, however, “„prohibit[s] discrimination in employment against

members of certain classes,‟” Wishkin v. Potter, 476 F.3d 180, 185 (3d Cir. 2007)

(citation omitted), not any of the conduct alleged here. These allegations also do not state

a colorable claim under any other federal law, and we are satisfied that any attempt to do

so by amending them would be futile.3

       Accordingly, we will affirm the judgment of the District Court.




   result would have been the same even if he had proceeded with these claims against
   the Commonwealth.
   3
     In his motion for leave to amend his complaint (which was effectively his second
   such motion), James did not add any allegations regarding James. He referred to
   another Pennsylvania state judge whom he alleges ruled against him in a suit
   involving his contract with James, but did not seek any relief in that regard except to
   request a “federal investigation.” In any event, any claims that his motion might be
   read in that regard would be barred by the Rooker-Feldman doctrine for the reasons
   discussed above.
                                              4